Judgment unanimously reversed on the law and new trial granted. Memorandum: The judgment must be reversed because the trial court erred in failing to sequester the jury during deliberations (see, CPL 310.10; People v Coons, 75 NY2d 796; People v Smith, 161 AD2d 1160; People v Webb, 161 AD2d 1167). Having so concluded, we need not reach the other issue raised by defendant. (Appeal from judgment of Monroe County Court, Celli, J.— robbery, first degree.) Present—Dillon, P. J., Doerr, Boomer, Lawton and Davis, JJ.